Exhibit 10.2

CIFC CORP.

NON-DISCLOSURE, NON-COMPETITION, NON-HIRING, NON-SOLICITATION

AND SEVERANCE AGREEMENT

This NON-DISCLOSURE, NON-COMPETITION, NON-HIRING, NON-SOLICITATION AND SEVERANCE
AGREEMENT (this “Agreement”) is made and entered into as of June 13, 2014
between CIFC Corp., (together with its Affiliates, as defined below, the
“Company”) and Oliver Wriedt (the “Employee”):

RECITALS

WHEREAS, the Company desires to continue to employ the Employee, and the
Employee desires to perform services for the Company in a position which will
allow the Employee access to various trade secrets and confidential information
belonging to the Company and which will require the Employee to perform services
of a unique and special nature;

WHEREAS, the Company desires to receive from the Employee covenants: (a) not to
compete with the Business (as defined below); (b) not to disclose any
Confidential Information (as defined below) acquired during the course of
employment with the Company; (c) not to hire or attempt to hire any employee or
consultant of the Company; (d) not to solicit any employee or consultant of the
Company to terminate his employment or consultant status, as applicable, with
the Company; and (e) not to solicit any customer or supplier of the Company to
terminate its relationship with the Company; and

WHEREAS, in consideration for such covenants the Company desires to provide the
Employee with certain severance payments subject to the conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the Company continuing to employ the
Employee and of the mutual promises herein contained, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending legally to be bound, hereby agree as
follows:

1. Definitions. The following definitions apply for the purposes of this
Agreement:

(a) Affiliate. “Affiliate” means, with respect to any specified entity, any
person or entity that directly or through one or more intermediaries controls or
is controlled by or is under common control with the specified entity. For
purposes of this Agreement an “Affiliate” of Commercial Industrial Finance Corp.
shall include any entity acquired or formed directly or indirectly or invested
in by Commercial Industrial Finance Corp. or its subsidiaries.

(b) Base Salary. “Base Salary” means the annual base salary the Company pays the
Employee as wages. Base Salary shall not include any bonuses, commissions or
overtime pay, but shall include any amount that the Company contributes to an
employee benefit plan on behalf of the Employee pursuant to a salary reduction
agreement and that is not includable in the gross income of the Employee under
Sections 125, 132(f)(4), 402(g) or 457 of the Code or is not paid currently due
to the Employee’s election to defer the receipt thereof under an employee
benefit plan of the Company.



--------------------------------------------------------------------------------

(c) Board. “Board” means the Board of Directors of the Company.

(d) Business. “Business” means the Company’s business of owning, managing,
operating and/or controlling investment funds and other investment vehicles that
are engaged in a business with a strategy substantially similar to the strategy
that, as of the date hereof, the Company is pursuing or contemplating pursuing.

(e) Cause. “Cause” means (i) the Employee shall have breached in any material
respect this Agreement; (ii) the Employee’s commission of a felony or violation
of any law involving moral turpitude, dishonesty, disloyalty or fraud; (iii) any
failure by the Employee to substantially comply with any written rule,
regulation, policy or procedure of the Company or its Subsidiaries applicable to
the Employee, which noncompliance could reasonably be expected to have a
material adverse effect on the business of the Company or any Subsidiary;
(iv) any failure by the Employee to comply with the Company’s or its
Subsidiaries’ policies with respect to insider trading applicable to the
Employee; (v) a willful material misrepresentation at any time by the Employee
to any member of the Board or any director or superior executive officer of the
Company or its Subsidiaries; (vi) the Employee’s willful failure or refusal to
comply with any of his material obligations hereunder or a reasonable and lawful
instruction of the Board or the person to whom the Employee reports; or
(vii) commission by the Employee of any act of fraud or gross negligence in the
course of his Service hereunder or any other action by the Employee, in either
case that is determined to be materially detrimental to the Company or any of
its Subsidiaries (which determination, in the case of gross negligence or such
other action, shall be made by the Company in its reasonable discretion);
provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (i) or (iii) that is
capable of being cured shall not constitute Cause hereunder unless and until the
Employee, after written notice from the Company to him specifying the
circumstances giving rise to Cause under such clause, shall have failed to cure
such act or omission to the reasonable satisfaction of the Company within 10
business days after such notice; and provided further, that the Employee’s
Service shall be deemed to have terminated for Cause if, after the Employee’s
Service has terminated, facts and circumstances are discovered that would have
justified a termination for Cause.

(f) Client. “Client” means at any particular time, any Person who is at such
time a client of the Company, including loan originators, CLOs or other
investment vehicles for which the Company has served as manager, and investors
in such CLOs or other investment vehicles, and (i) any Persons which are known
to the Employee to be Affiliates of such Client or (ii) any Persons who are
members of the immediate family of such Client or any of its Affiliates.

(g) CLO. “CLO” shall mean any collateralized loan obligation fund.

(h) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(i) Competing Business. “Competing Business” has the meaning set forth in
Section 3.

 

2



--------------------------------------------------------------------------------

(j) Confidential Information. “Confidential Information” includes all
proprietary information or data relating to the Business of the Company or its
Subsidiaries to which the Employee has access and/or learns prior to or during
the Employee’s Service, including business and financial information; new
product development; formulas, identities of and information concerning Clients,
Potential Clients, vendors and suppliers; development, expansion and business
strategies, plans and techniques; computer programs, devices, methods,
techniques, processes and inventions; research and development activities;
compilations and other materials developed by or on behalf of the Company or its
Subsidiaries (whether in written, graphic, audio-visual, electronic or other
media, including computer software). Confidential Information also includes
information of any third party doing business with the Company or its
Subsidiaries that such third party identifies as being confidential or that is
subject to a confidentiality agreement with such third party. Confidential
Information shall not include any information that is in the public domain or
otherwise publicly available (other than as a result of a wrongful act of the
Employee or an agent or other employee of the Company or its Subsidiaries,
including a breach of Section 4).

(k) Disability. “Disability” means a permanent disability within the meaning of
Section 22(e)(3) of the Code.

(l) ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended at any relevant time.

(m) Involuntary Termination. “Involuntary Termination” means the (i) termination
by the Company of the Employee’s Service, other than by reason of Cause or
(ii) termination of the Employee’s Service with the Company as a result of the
Employee’s death or Disability.

(n) Person. “Person” means any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or any similar
entity.

(o) Potential Client. “Potential Client” shall mean, at any particular time, any
Person to whom the Company, through any of their officers, employees, agents or
consultants (or persons acting in any similar capacity), has, within two years
prior to such time, offered (by means of a personal meeting, telephone call,
email, letter or other written proposal specifically directed to the particular
Person) to provide services, but who is not at such time a Client of the
Company.

(p) Proprietary Information. “Proprietary Information” means collectively the
Confidential Information and Trade Secrets; provided, however, that Proprietary
Information does not include any information that (A) is already known to the
Employee at the time it is disclosed to the Employee by the Company; or
(B) before being divulged by the Employee (1) has become generally known to the
public through no wrongful act by the Employee or (2) has been approved for
release to the general public by a written authorization of the Company.

(q) Restricted Period. “Restricted Period” has the meaning set forth in
Section 3.

 

3



--------------------------------------------------------------------------------

(r) Service. “Service” means the provision of services in the capacity of (i) an
employee of the Company or its Subsidiaries, (ii) a non-employee member of the
Company’s Board or the board of directors of a Subsidiary, or (iii) a consultant
or other independent advisor to the Company or its Subsidiaries.

(s) Trade Secrets. “Trade Secret” means information, including but not limited
to, technical and nontechnical data, formulas, patterns, designs, compilations,
computer programs and software, devices, inventions, methods, techniques,
drawings, processes, financial plans, product plans, and lists of actual or
potential customers, suppliers, research, development, existing and future
products and services and employees of the Company, which (A) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (B) is the subject of
the Company’s efforts to maintain secrecy.

(t) Treasury Regulations. “Treasury Regulations” means the Treasury regulations,
including temporary regulations, promulgated under the Code.

2. Acknowledgements. The Company is engaged in the Business. The Employee
acknowledges that the services rendered to the Company by the Employee have been
or will be of a special and unusual character which have a unique value to the
Company and that the Employee has had or will have access to Proprietary
Information belonging to the Company, the loss of which cannot adequately be
compensated by damages in an action at law. The Employee further acknowledges
that the Business is highly specialized, the identity and particular needs of
the Company’s Clients and Potential Clients may not generally be known, and the
documents and information regarding the Company’s Clients and Potential Clients,
services, methods of operation, investments, negotiations, and management are
highly confidential and constitute trade secrets.

3. Non-Competition Covenant. The Employee acknowledges and agrees that (a) in
the course of the Employee’s Service the Employee shall become familiar with the
Trade Secrets of the Company and its Subsidiaries and with other Proprietary
Information concerning the Company or its Subsidiaries, (b) the Employee’s
services to the Company or its Subsidiaries are unique in nature and of an
extraordinary value to the Company and its Subsidiaries, and (c) the Company and
its Subsidiaries could be irreparably damaged if the Employee were to provide
similar services to any person or entity competing with the Company or its
Subsidiaries or engaged in a similar business, in a capacity of employee,
member, partner, shareholder, officer or director. In consideration for and as
an inducement to the Company to enter into this Agreement, the Employee
covenants and agrees that during the period beginning on the date hereof and
ending on the date that is one year from the date of the termination of the
Employee’s Service for any reason whatsoever (the “Restricted Period”), the
Employee shall not, directly or indirectly, either for himself or for or through
any other person, participate in any business or enterprise anywhere in the
United States that involves the ownership, management, operation or control of
any investment fund or other investment vehicle that is (at the time of the
Employee’s termination of Service) or becomes during the term of the Restricted
Period engaged in a business with a strategy substantially similar to that of
the Company or its Subsidiaries (each a “Competing Business”). Without limiting
the generality of the foregoing, the Employee agrees that, during the Restricted
Period, the Employee shall not compete against the Company or its

 

4



--------------------------------------------------------------------------------

Subsidiaries by soliciting any customer or prospective customer of the Company
or its Subsidiaries with whom the Company or its Subsidiaries had any business
dealings or contracts. The Employee agrees that this covenant is reasonable with
respect to its duration, geographical area and scope. For purposes of this
Agreement, the term “participate in” means (i) having any direct or indirect
interest in any entity, whether as a sole proprietor, owner, member,
shareholder, partner, joint venture, creditor or otherwise, or (ii) rendering
any direct or indirect service or assistance to any person or entity (whether as
a director, officer, manager, supervisor, employee, agent, consultant or
otherwise) in a capacity where there is a reasonable possibility that Employee
may, intentionally or inadvertently, use or rely upon Confidential Information
and/or in a capacity that is similar to the capacity Employee was in, where
Employee provides services that are similar to the services Employee provided,
or with responsibilities that are similar to the responsibilities Employee had,
in each case, when Employee was employed by the Company or any of its
Subsidiaries; provided, however, that the Employee shall violate this Section 3
if at any time during the term of Employee’s Service, Employee becomes employed
in any capacity by, or becomes associated in any way with, a Competing Business.
Notwithstanding the foregoing, the mere ownership by Employee of up to two
percent (2%) of the outstanding stock of any class that is publicly traded,
standing alone, shall not violate this provision.

4. Confidentiality.

(a) Ownership and Use of Proprietary Information. All Proprietary Information
and all materials containing it, received or developed by the Employee during
the term of his Service are confidential to the Company, and will remain the
Company’s property exclusively. The Employee will assign, and hereby does
assign, any right, title or interest the Employee may have in all Proprietary
Information to the Company, and will take all reasonable actions requested by
the Company to perfect the Company’s right, title and interest in such
Proprietary Information. Except as the Employee determines in good faith is
directly related to and required by the Employee’s performance of duties
assigned to the Employee by the Company or its Subsidiaries, the Employee will
hold all Proprietary Information in strict confidence, and will not use,
reproduce, disclose or otherwise distribute Proprietary Information, or any
materials containing it, and will take all appropriate steps to safeguard all
Proprietary Information and to protect it against disclosure, misuse, espionage,
loss and theft.

(b) Requirement to Disclose. In the event the Employee is required by any court
or legislative or administrative body (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigation demand or
similar process) to disclose any Proprietary Information, the Employee shall
provide the Company with prompt notice of such requirement in order to afford
the Company an opportunity to seek an appropriate protective order. However, if
the Company is unable to obtain or does not seek such protective order and the
Employee is, in the opinion of his counsel, compelled to disclose such
Proprietary Information under pain of liability for contempt or other censure or
penalty, disclosure of such information may be made without liability.

5. Non-Solicitation and Non-Hiring; Non-disparagement.

(a) During the term of the Employee’s Service and for a period of one year after
the termination of the Employee’s Service for any reason whatsoever, the
Employee shall

 

5



--------------------------------------------------------------------------------

not, either on his own account or for any other Person, directly or indirectly
(i) induce any employee, director or consultant of the Company or any of its
Subsidiaries to end his relationship with the Company for the purpose of
associating with any Competing Business, (ii) induce any Clients, Potential
Clients or business associates of the Company or its Subsidiaries to terminate
or diminish its relationship with the Company or its Subsidiaries, or
(iii) solicit or hire, or facilitate in any way the solicitation or hiring of,
any individual that the Employee knows is currently or was associated with the
Company or its Subsidiaries in the preceding 6 months, unless such individual’s
employment or association was terminated by the Company or its Subsidiaries,
provided that nothing in this paragraph shall prohibit the Employee from hiring
any employee of the Company or any of its Subsidiaries that is responding to a
job opportunity advertisement directed to the general public rather than
targeting any employee of the Company or its Subsidiaries.

(b) The Employee agrees not to make any communication to any third party
(including, without limitation, any Client or Potential Clients) or employee of
the Company or its Subsidiaries) that would, or is reasonably likely to,
disparage, create a negative impression of, or in any way be harmful to the
business or business reputation of the Company or its Subsidiaries or their
respective successors and assigns, and the then current and former officers,
directors, shareholders, partners, members, employees, agents and consultants
(or person acting in a similar capacity) of each of the foregoing.

6. Remedies. In addition to other legal or equitable remedies available to it
(including but not limited to damages, royalties and penalties pursuant to
applicable law), the Company shall be entitled without the posting of a bond to
the remedies of injunction and/or specific performance, if available, to prevent
a breach or contemplated breach by the Employee of any provision of this
Agreement. All of the Company’s remedies for breach of this Agreement shall be
cumulative and the pursuit of one remedy shall not be deemed to exclude any
other remedies.

7. Severance Payments. In the event of an Involuntary Termination, and after the
timely signing by the Employee or his estate of a release of all claims against
the Company and its Affiliates that is in form and substance satisfactory to the
Company, the Company shall provide to the Employee or his estate a severance
benefit (subject to applicable withholding requirements) equal to:

(a) an aggregate amount, payable in twelve (12) equal monthly installments,
subject to applicable withholdings, equal to the sum of (i) an amount equal to
twelve (12) months’ Base Salary (at such Employee’s then effective Base Salary)
plus (ii) an amount equal to the average bonus paid to the Employee for the
three year period prior to date of such Involuntary Termination; and

(b) all of the Employee’s accrued but unpaid vacation, sick and personal days to
the extent that Company policy provides for payment of such accrued but unpaid
amounts.

provided, however, that in the event of a breach by the Employee of any
provision of Section 3, 4, or 5 hereof that, in the case of any such breach that
is capable of being cured, is not cured within 30 days after receipt of written
notice from the Company, the Employee or his estate, as

 

6



--------------------------------------------------------------------------------

applicable, shall have no right to receive any form of compensation,
remuneration, payment under any note issued by the Company in respect of any
equity repurchase, severance or other benefit hereunder, except that the
Employee or his estate shall be entitled (subject to applicable withholding
requirements) to receive any unpaid Base Salary earned up through the date of
the Employee’s termination of Service, subject to applicable withholdings, and
all accrued but unpaid vacation, sick and personal days to the extent that the
Company’s policy provides for payment of such accrued and unpaid amounts; and
provided, further, however, that in the event the Employee obtains alternative
employment while receiving severance payments hereunder, the Employee will
promptly notify the Company of such alternative employment and the Company will
have no further obligation to pay, and the Employee will have no further right
to receive, any severance payments hereunder from and after the date the
Employee commenced such alternative employment.

8. Voluntary Termination and Termination for Cause. In the event of (i) a
termination of the Employee’s Service by the Employee (other than by reason of
the death or Disability of the Employee) or (ii) a termination of the Employee’s
Service by the Company for Cause, the Company shall provide to the Employee:

(a) the Employee’s Base Salary which the Employee earned up until the date of
his termination, subject to applicable withholdings; and

(b) all of the Employee’s accrued but unpaid vacation, sick and personal days to
the extent that the Company’s policy provides for payment of such accrued but
unpaid amounts.

9. Unfunded Plan. No Employee nor any other person shall, by reason of this
Agreement, acquire any right in or title to any assets, funds or property of the
Company. The Company shall not be required to set aside any specific funds,
assets or property in anticipation of any liability under this Agreement. The
Employee shall have only a contractual right to any benefits, if any, payable
under this Agreement, unsecured by the assets of the Company. Nothing contained
in this Agreement shall constitute a guaranty that the assets of such Company
shall be sufficient to pay any benefits to any person.

10. No Separate Rights. The execution or any amendment of this Agreement or any
payment thereunder does not give any person a non-statutory legal or equitable
right against the Company or any of the Company’s officers, agents, or other
persons employed by the Company. This Agreement does not modify the terms of the
Employee’s employment, confer upon the Employee a right to continue in the
employment of the Company or affect any right of the Company to terminate the
employment of such Employee at any time for any reason.

11. Reasonableness of Restrictions. The Employee has carefully read and
considered the provisions hereof and, having done so, agrees that the
restrictions set forth in Paragraphs 3, 4 and 5 hereof (including, but not
limited to, the time periods of restrictions in each of such paragraphs) are
fair and reasonable and are reasonably required for the protection of the
interests of the Company and any of its Affiliates in the Business.

 

7



--------------------------------------------------------------------------------

12. Separate Covenants. This Agreement shall be deemed to consist of a series of
separate covenants. Should a determination be made by a court of competent
jurisdiction that the character, duration, or geographical scope of any
provision of this Agreement is unreasonable in light of the circumstances as
they then exist, then it is the intention and the agreement of the Company and
the Employee that this Agreement shall be construed by the court in such a
manner as to impose only those restrictions on the conduct of the Employee which
are reasonable in light of the circumstances as they then exist and as are
necessary to assure the Company of the intended benefit of this Agreement. If,
in any judicial proceedings, a court shall refuse to enforce all of the separate
covenants deemed included herein because, taken together, they are more
extensive than necessary to assure the Company of the intended benefit of this
Agreement, then it is expressly understood and agreed by the Company and the
Employee that those of such covenants which, if eliminated, would permit the
remaining separate covenants to be enforced in such proceeding, shall, for the
purpose of such proceeding, be deemed eliminated from the provisions hereof. In
the event of a violation by the Employee, the term of each such covenant so
violated shall be automatically extended for a period equal to the period of
time during which the Employee continues to be in violation of such covenant.

13. Successors and Assigns. The Agreement shall inure to the benefit of and be
binding upon the Company and any successor of the Company by reorganization,
merger, consolidation or liquidation and any assignee of all or substantially
all of the business or assets of the Company.

14. Non-Alienation of Benefits. No assignment by the Employee of any rights or
benefits arising under the Agreement is permitted or recognized. Any purported
assignment of any rights or benefits by the Employee will be void. The Company
is not liable for or subject to the debts, contracts, liabilities, or torts of
any person entitled to benefits under this Agreement.

15. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed and
interpreted by and construed in accordance with the laws of The State of New
York, except to the extent that those laws are superseded by the laws of the
United States of America.

16. Construction. One gender includes the other, and the singular and plural
include each other when the meaning would be appropriate. This Agreement’s
headings and subheadings have been inserted for convenience of reference only
and shall be ignored in any construction of the provisions. If a provision of
this Agreement is illegal or invalid, that illegality or invalidity does not
affect other provisions. This Agreement shall be construed according to the
applicable provisions of the Code, Treasury Regulations, and ERISA in a manner
that assures that the Agreement provides the benefits and tax consequences
intended for Employees. Any terms defined in the Code, Treasury Regulations or
ERISA that are not defined herein are incorporated in this Agreement by
reference.

17. Entire Agreement. This Agreement contains the entire agreement and
understanding by and between the Company and the Employee with respect to the
covenants contained herein, and no representations, promises, agreements, or
understandings, written or oral, not herein contained shall be of any force or
effect. No change or modification hereof shall be valid or binding unless the
same is in writing. No valid waiver of any provision of this

 

8



--------------------------------------------------------------------------------

Agreement at any time shall be deemed a waiver of such provision at any other
time. In the event of any conflict or inconsistency between the terms of this
Agreement and any other agreement between the Company and the Employee,
including with respect to non-competition, non-solicitation or confidentiality
obligations, the terms of this Agreement shall control.

[the remainder of this page has intentionally been left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above. THIS EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THE AGREEMENT.

 

EMPLOYEE:  

Oliver Wriedt

   ADDRESS:  

 

   SIGNATURE:  

/s/ Oliver Wriedt

  

ACCEPTED BY:

 

CIFC CORP. By:  

/s/ Robert C. Milton III

  Name: Robert C. Milton III   Title:   General Counsel and Secretary

Non-Disclosure Agreement Signature Page